668 So.2d 1120 (1996)
William J. ALLMOND, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2269.
District Court of Appeal of Florida, Fifth District.
March 8, 1996.
James B. Gibson, Public Defender, and Dan D. Hallenberg, Assistant Public Defender, Daytona Beach, for Appellant.
No Appearance, for Appellee.
PER CURIAM.
After review of the defendant's Anders brief, we affirm his conviction and sentence, but strike the $200 assessment for the public defender fee. Even though the defendant did not object, the record does not indicate that he was advised of his right to contest imposition of the fee. Therefore, the fee must be stricken. See Andrews v. State, 660 So.2d 394 (Fla. 5th DCA 1995).
AFFIRMED in part, REVERSED in part.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.